Perkins, J.
Caroline Bloch sued Moses Maas, before a justice of the peace, for 90 dollars, balance due of money lent. The case went by appeal to the Circuit Court. Trial by jury. Judgment for plaintiff. On the trial, one Leon Adler was sworn as a witness for plaintiff,- and testi*203tied that in the February previous, he heard the defendant admit that he had borrowed 100 dollars at Paris, and he further testified that defendant paid plaintiff 10 dollars on the claim.
On cross-examination, the witness was asked if he had not, on, &c., at, &c., stated to one Gazlay and to one Vaile, that he had never heard such admission made; to which witness replied that he had not so stated. .
The defendant then introduced said Gazlay and Vaile, and proposed to prove by them that said witness had made the statement on, &c., at, &c., which he now denied having made; whereupon said Gazlay and Vaile stated, and it was admitted to be true, that on, &c., at, &c., said Adler, as the agent and interpreter of the plaintiff, Bloch, who is a foreigner, had a conversation with them in their character as attorneys at law, that being their profession, with a view to employing them to bring suit upon said claim, and that what he said, which was now proposed to be proved, was in that conversation; hence, they declined to testify in regard to it, holding that it would be a breach of professional confidence.
The Court sustained them in their refusal. This is the error complained of.
Counsel for the defendant below contend, that so much only of the conversation of Adler with the attorneys as purported to communicate the disclosures of the plaintiff herself, is privileged, while that part which disclosed matters of his own knowledge, may be testified to by the attorneys. This is the only point made in the case. Had Adler made statements to the attorneys above named, in other conversations than that in which he was acting as agent or interpreter of the plaintiff, Bloch, proof of such statements, by those attorneys, for the purpose of impeaching him, might have been legal, as they would have been but the statements of a witness; while, on the other hand, the general principle is, that his statements, in the conversation in which he was consulting attorneys as her agent, are not provable by such attorneys; for the protection to these communications extends “to all the necessary organs *2040f communication between the attorney and his client.” 1 Greenl. Ev. 351.
A. Brower, for the plaintiff.
But here is a conversation of which it is admitted a part is privileged, and it is insisted a part is not; and the question is, can a separation of the parts be properly made ? Can the part which was uttered as a mere witness, be distinguished from that which was uttered as agent of the plaintiff? It will at once be admitted that the task would be involved in difficulty. Who is to determine which part of the conversation was in one character and which in the other? Is it to be done by the attorney or the agent? They might disagree, and the rights of the client might suffer in the controversy. And if the rule is to be established that such separations of single conversations may be attempted, manifestly it will greatly impair the freedom and confidence of communication between the principal and the agent, and seriously embarrass their intercourse. See Jenkinson v. The State, 5 Blackf. 465.—Reed et al. v. Smith, 2 Ind. R. 160.
We think the ruling below was right.
Per Curiam.
The judgment is affirmed, with 5 per cent, damages and costs.